     Case: 4:19-cv-00085-DMB-JMV Doc #: 54 Filed: 01/19/21 1 of 1 PageID #: 728




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

GLENN GOSS and MOLLY GOSS                                                                       PLAINTIFFS

V.                                                                            NO. 4:19-CV-85-DMB-JMV

ALLSTATE VEHICLE & PROPERTY
INSURANCE COMPANY                                                                              DEFENDANT


                                                   ORDER

        On January 15, 2021, the Court was advised that a settlement was reached in this case.

Accordingly, the pending motion for summary judgment [47] is DENIED as moot. This case is

administratively CLOSED.1

        SO ORDERED, this 19th day of January, 2021.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




1
 This case may be dismissed with prejudice by the filing of a stipulation in accordance with Federal Rule of Civil
Procedure 41.
